Citation Nr: 1143301	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  04-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for erectile dysfunction (ED). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to June 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2003 and in October 2004 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision in April 2003 denied service connection for a low back disability, a notice of disagreement was received in September 2003, a statement of the case was issued in June 2004 and a substantive appeal was timely received in June 2004.  The rating decision in October 2004 denied service connection for ED, a notice of disagreement was received in November 2004, a statement of the case was issued in January 2007 and a substantive appeal was timely received in January 2007.  

In February 2005, the Veteran failed to report for a Board hearing.  

In December 2005, the Board remanded the issues for records from the Social Security Administration (SSA), VA records, a VA examination and opinion on the low back disability and a statement of the case on the issue of service connection for ED.  SSA and VA records have been associated with the claims folder, a statement of the case on the issue of service connection for ED was issued in January 2007 and a VA examination was conducted in May 2006.  In December 2008, the Board remanded the issues for notice to be provided pursuant to Dingess/Hartman, 19 Vet. App. 473 (2006), private medical records and for the Veteran to be scheduled for a Travel Board hearing.  All remand directives were complied with except for scheduling the Travel Board hearing.  In October 2010, the Board remanded the issues for a Travel Board hearing.  Such a hearing was scheduled in May 2011, however the Veteran failed to report for the hearing.  

A careful review of the file shows further development remands necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Lumbar Spine Disability

In multiple statements, to include in October 2002 and in November 2002, the Veteran contends that he injured his back during service while at Fort Polk, Louisiana and re-injured it while serving in Korea.  His service treatment records reflect he fell down a set of stairs in January 1967.  A January 16, 1967 radiographic report indicates that an x-ray of the cervical spine was negative except for a cervical rib on the right, and an x-ray of the thoracic spine indicated no evidence of fracture.  The following day, he was reexamined and was diagnosed with contusion, multiple secondary trauma.  On January 24, 1967, the Veteran was seen for complaints of lumbar back pain and was diagnosed with back strain.  

Post-service private medical records show that in April 2001, the Veteran complained of bilateral low back pain radiating down both lower extremities with numbness and paresthesia.  VA records in November 2003, show degenerative joint disease of the lumbar spine and subsequent records show back pain.  

Post-service medical records in July 2002 reflect that in March 2002 the Veteran was in a motor vehicle whereby a larger pickup truck hit the back of the Veteran's pickup truck causing the Veteran to hit his back against the back of the glass of the pickup dock.  His truck was totaled.  Although the Veteran denied any prior problems with his back, Dr. Flood in July 2002 noted that the lower back almost certainly had pre-existing x-ray changes.  Magnetic resonance imaging (MRI) of the lumbar spine in August 2002 demonstrated disc desiccation and discogenic change from T11-12 through L5-S1 levels; some disc bulging or osteophytic riding and minimal central canal narrowing at the T11-T12; mild osteophytic riding and/or disc bulging at T12-L1; mild disc bulging and cental canal narrowing at L3-4; disc bulging, minimal central narrowing and bilateral neural canal narrowing at L4-5; and, Grade 1-2 anterolisthesis of L5 on S1.  The examiner indicated that there was some disc bulging or pseudo bulging related to listhesis at this level and there was a bilateral neural canal compromise.  Dr. Flood in August 2002 concluded that based on the MRI study the Veteran had desiccation of all lumbar discs, a central modic 1 disc was noted as L3-4; a modic 1 which bulged to the right was noted at L4-5.  He also remarked on some left neuro canal and central canal narrowing.  In addition to the desiccation noted at L5-S1, grade 1 anterolisthesis for 5 on 1 was noted.  In a letter in June 2003, Dr. Masse indicated that an x-ray of the lumbar area indicated an old condition at the L5 level-Grade II spondylolisthesis.  

On VA examination in May 2006, the examiner reviewed the claims folder and noted the Veteran's low back problems in service.  Imaging study indicated that the lateral view with L5 on S1 disc was markedly narrow with pars defect bilateral at L5 with second degree slip on L5 on S1.  Superior border S1 had a smooth round shape indicative of congenial origin.  Anterior spurs were noted in vertebra bodies of the lower thoracic spine with minor disc changes.  After reviewing the claims folder and examining the Veteran, the examiner provided diagnoses of degenerative disc disease of the lumbar spine and spondylolisthesis L5 on S1 second degree slip.  The examiner opined that the spondylolisthesis of the lumbar spine L5 on S1 is considered a congenital defect and the degenerative disc disease an acquired disorder.  The examiner concluded that the degenerative disc disease is more likely than not a result of the active duty injury and the congenital spondylolisthesis did not undergo a permanent increase in service that was beyond the natural progress of the disorder and was not caused by the active duty low back injury.  

In an addendum opinion in February 2007, the same examiner noted that the claims folder and SSA records were reviewed and pointed out that the Veteran had back pain in service when he fell down the steps in "1967".  The examiner reiterated that spondylolisthesis is a congenital malformation and therefore was not caused by or a result of active duty service nor did it undergo a permanent increase in severity in service that was beyond the natural progress of the disorder.  As for the degenerative disc disease the examiner conclude that it is more likely than not a result of the active duty injury in "1997" when the Veteran fell down the stairs, and that the Veteran had no other injuries to his lumbar spine to affect his present symptomatology.  

In an addendum opinion in August 2007, the examiner addressed the incorrect facts cited in the February 2007 opinion.  The examiner clarified that the in-service injury was in "1967" and not in "1997" and noted the Veteran was in a motor vehicle accident in March 2002, whereby he injured his low back and had numbness and tingling down both legs.  The examiner again concluded that the spondylolisthesis is a congenital malformation and was not caused by or a result of active duty service nor did undergo a permanent increase in severity in service that was beyond the natural progress of the disorder.  As for the degenerative disc disease of the lumbar spine, the examiner stated that it is considered by a civilian doctor an acquired condition that most likely than not was aggravated by the automobile accident with low back pain radiating down the left leg indicating radiculitis that ensued as a course of degenerative disc disease.  The VA examiner conclude that the diagnosis is degenerative disc disease of the lumbar spine with radiculitis which was not caused by or the result of the active duty low back injury sustained by the Veteran.  

The evidence therefore establishes that the spondylolisthesis of the lumbar spine L5 on S1 is a congenital defect.  Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90.  According to the VA General Counsel 's opinion, however, a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  As there is no medical opinion addressing whether the spondylolisthesis, a congenital defect, was subjected to a superimposed injury in service, whereby the Veteran fell down the stairs and was diagnosed with contusion and back strain, such an opinion must be obtained.  


ED

Service treatment records show that in May 1967 and February 1968 the Veteran was treated for hemorrhoids.  He underwent a hemorrhoidectomy in February 1968 while stationed in Korea.  In March 1968, he had a circumcision.  An entry in April 1968 shows the Veteran was status post hemorrhoidectomy and circumcision, he was asymptomatic and wounds were well-healed.  In May 1967, the records show a lesion on the shaft of the penis.  In August 1967 and in September 1967 the Veteran was treated for chancroids.  

Medical records associated with the SSA show ED beginning in January 2001.  Private medical records in April 2001 show ED for six to seven year.  Subsequent private records show ED and VA records in 2006 and in 2007 indicate the Veteran was on medication for ED.  Under the duty to assist, a VA examination is necessary to determine whether ED is related to the hemorrhoidectomy, circumcision and chancroids during service.  

Lastly, the Veteran in March 2009, indicated that he was treated in the 1990s at the VA clinic in Jennings, Louisiana for low back problems and ED.  As it is unclear whether an attempt has been made to obtain the records, an effort should be made to associate the records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain records from 1990 to 1999, from the VA clinic in Jennings, Louisiana.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, obtain an additional addendum opinion from the examiner who conducted the VA examination in May 2006.  If this examiner is unavailable a different examiner should provide the opinion.  The claims folder should be made available to and reviewed by the examiner.  The examiner is asked address the following: 

Whether the fall in service in 1967 causing contusion and back strain was a superimposed injury upon the spondylolisthesis, a congenital defect, resulting in disability apart from the congenital defect.  

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current ED.  A copy of the claims folder should be made available to the examiner in conjunction with the examination.  The examiner should review the Veteran's entire claims file, including service treatment records and post-service medical evidence, as well as the Veteran's statements and lay evidence.  After reviewing the Veteran's claims file and examining the Veteran, the examiner is asked to address the following: 

Whether it is at least as likely as not (a 50 percent probability or greater) that ED was caused by military service in any way, including the hemorrhoidectomy in February 1968, circumcision in March 1968, lesion on the genitals in May 1967 and treatment for chancroids in August 1967 and in September 1967.  

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. On completion of the above, adjudicate the claims.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


